                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


BERT ACKERMAN,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )           Case No. 6:20-cv-03061-MDH
                                                 )
HOWMEDICA OSTEONICS                              )
CORPORATIONS d/b/a STRYKER                       )
ORTHOPAEDICS, et al.,                            )
                                                 )
                       Defendants.               )

                      ORDER ON MOTION FOR RECONSIDERATION

        Before the Court is Defendant Howmedica Osteonics Corporation’s (“HOC”) Motion for

Reconsideration (Doc. 45) of the Court’s previous order granting Plaintiff’s Motion for Order for

Alternative Service. (Doc. 44). The Court previously entered a Rule 4(f)(3) order permitting

alternative service on Defendant Howmedica International (“Howmedica International”) via email

to HOC’s counsel and by certified mail to Howmedica International’s registered agent in Panama.

For the reasons set forth herein, the Defendant’s Motion is SUSTAINED, and Plaintiff is hereby

ORDERED to pursue regular service on Howmedica International.

                                          STANDARD

        A court’s interlocutory orders “may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” FED. R. CIV. P. 54(b); see

also K.C.1986 Ltd. P’ship v. Reade Mfg., 472 F.3d 1009, 1017 (8th Cir. 2007) (“The district court

has the inherent power to reconsider and modify an interlocutory order any time prior to the entry

of judgment.” (quoting Murr Plumbing, Inc. v. Scherer Bros. Fin. Servs. Co., 48 F.3d 1066, 1070

(8th Cir. 1995)).).




          Case 6:20-cv-03061-MDH Document 67 Filed 10/20/20 Page 1 of 2
                                         DISCUSSION

       Defendant HOC asks the Court to exercise its power and reconsider the previous order

granting alternative service on Howmedica International. Defendant argues that the order was

based on significant errors of fact and law. While the Court’s previous order was entered in the

interest of judicial economy and efficiency, the order was based on previous representations that

HOC’s counsel was in communication with Howmedica International about this case. After careful

review of the record, including the briefings on the instant Motion, the Court finds that HOC’s

counsel has not been in contact with Howmedica International in any capacity, including with

respect to this case. The Court therefore finds that service on Howmedica International by email

to HOC’s counsel is not a valid service of process. The Court also reconsidered the previous

order’s allowance of service on Howmedica International via mail to its registered agent in Panama

in light of the instant Motion. After review of the record, the Court ORDERS that Plaintiff pursue

regular service on Howmedica International.

                                        CONCLUSION

       For the reasons set forth herein, the Court SUSTAINS the Defendant Howmedica

Osteonics Corporation’s Motion for Reconsideration. Plaintiff is hereby ORDERED to pursue

regular service on Howmedica International.



IT IS SO ORDERED.

Dated: October 20, 2020                                      /s/ Douglas Harpool______
                                                            DOUGLAS HARPOOL
                                                            United States District Judge




         Case 6:20-cv-03061-MDH Document 67 Filed 10/20/20 Page 2 of 2
